Exhibit 99.1 2012 Stockholders Meeting Cleveland, Ohio presented by John McCann June 21st, 2012 Continued focus on key 2 factorsSales PotentialNew Distribution Current Accounts Overhead Reduction & Cost ControlAll Divisions Sales Growth Organic Growth Do more with current customersNew Distribution Align ourselves with channels of distributions Overhead Reduction/Cost ControlConsolidate operations where it makes sense Reduce office and warehouse expenses Reduce all controllable costs in each division 2012 Financial Performance Mace Security International, Inc. Revenue Summary by Quarter - 1,000 2,000 3,000 4,000 5,000 6,ecurity Total Includes IVS sales in prior quarters 2012 Financial Performance Mace Security International, Inc.Revenue Summary by Quarter 1st Quarter Analysis without IVS Sales 2,,ales in both MCS and MPD are up significantly while sales at MSP are down currently 2012 Financial Performance Mace Security International, Inc. Gross Margin Summary by Last 4 Quarters in thousands (000's omitted) Security Gross Margin 31.2% 4 Quarters Ending 3/31/11 36.5% 4 Quarters Ending 3/31/12 2012 Financial Performance Mace Security International, Inc.SG&A Expense Summary by Previous 4 Quarters in thousands (000's omitted) SG&A Expense 8,uarters Ending 3/31/11 8,uarters Ending 3/31/12 2012 Financial Performance Mace Security International, Inc.Operating Loss Summary by Last 4 Quarters in thousands (000's omitted) Revenues Operating Loss Adj Operating Loss $17,724 4,552 $3,uarters Ending 3/31/11 $13,696 3,656 $2,uarters Ending 3/31/12 2012 Financial Performance Mace Security International, Inc.Headcount - 20 40 60 80 /30/2008 12/31/2008 12/31/2009 12/31/2010 12/31/2011 3/31/2012 Series1 In-Store Signage & BannersFloor & Counter Displays Covert Line Low Key Security! Outdoor & Adventure Line Home & Business Security Line Peppergel for effective indoor defense! The Pepper Gun Effective Less than Lethal Defense! Summary There is a lot of work to complete & finalize in 2012 but we are setting the company up for future growth and opportunities… DEFEND YOURSELF The original trusted brand for defense sprays since 1970
